IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAADIA SQUARE LLC,                    §
                                      §
      Plaintiff Below,                §      No. 396, 2021
      Appellant,                      §
                                      §
      v.                              §      Court Below—Court of Chancery
                                      §      of the State of Delaware
SM LOGISTICS MEMBER LLC,              §
                                      §
      Defendant Below,                §      C.A. No. 2021-0931
      Appellee,                       §
                                      §
      and                             §
                                      §
SM LOGISTICS HOLDCO LLC,              §
                                      §
      Nominal Defendant Below,        §
      Appellee.                       §

                         Submitted: February 23, 2022
                         Decided:   March 8, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.
                                     ORDER

      This 8th day of March 2022, after careful consideration of the parties’ briefs

and the record below, and following oral argument, we find it evident that the

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the court’s transcript ruling dated December 10, 2021.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                 2